Table of Contents As filed with the Securities and Exchange Commission on November 10 , 2010 . Registration No. 333-170281 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 88-0482413 (I.R.S. Employer Identification Number) 15225 N. 49th Street Scottsdale, Arizona 85254 Telephone:(602) 595-4997 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) Stephen J. Antol 15225 N. 49th Street Scottsdale, Arizona 85254 Telephone: (602) 595-4997 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael K. Hair, Esq. 7407 E. Ironwood Court Scottsdale, Arizona 85258 Telephone: (480) 443-9657 Facsimile:(480) 443-1908 Approximate date of the commencement of proposed sale of the securities to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this proxy statement/prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission.El Capitan Precious Metals, Inc. may not sell these securities until the registration statement is effective.This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 10, 2010 El Capitan Precious Metals, Inc.
